NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
Claims 14-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 September 2022.

Drawings
The drawings were received on 30 September 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, both an apparatus and method steps are claimed and therefore render the claims indefinite. It has been held that single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). See MPEP 2173.05(p). In this case, said claim recite method steps of rotating the drum at a first rotational speed and rotating the auger at a second rotational speed. Claims 2 – 13 are rejected for the same reason because of their dependencies on Claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vicentini et al. (U.S. Patent Application Pub. No. 2016/0236208).
Regarding claim 1, Vicentini et al. discloses a centrifugal separator 1 for separating solids from a liquid stream, comprising: a rotating drum 5 comprising a perforated outer wall 50, the rotating drum having a first end 52 and a second end 54, the perforated outer wall having perforations that are about 60 microns or less (para. [0049]); an auger 90 positioned within the rotating drum, the auger having a helical flight that has an outer edge that is immediately adjacent to an inner surface of the outer wall (para. [0046]); an inlet 27 in communication with the first end of the rotating drum, the inlet receiving the liquid stream to be separated; a solids outlet 308 at the second end of the rotating drum; and a driver 17 that rotates the rotating drum and the auger about an axis of rotation, wherein, in operation: the driver rotates the rotating drum at a first rotational speed to apply a centrifugal force to fluids within the rotating drum, the perforated outer wall permitting liquid to exit the rotating drum; and the driver rotates the auger at a second rotational speed that is different than the first rotational speed such that the outer edge of the auger removes solids from the inner surface of the perforated outer wall and the auger conveys the solids toward the solids outlet (para. [0060]). 
Regarding claim 1, the functional language regarding the functions of the driver rotating the rotating drum and the auger at different speeds during operation is noted. However, as held in In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").” See MPEP § 2114. Additionally, said functional limitations are deemed met by Vicentini  et al. as discussed above.
Regarding claim 2, Vicentini et al. discloses a high pressure fluid source 201 adjacent to an outer surface of the perforated outer wall and extending parallel to the axis of rotation, the high pressure fluid source applying a pressure differential across the perforated outer wall to clear perforations of obstructions (para. [0068]).
Regarding claim 6. Vicentini et al. discloses a housing 3 that surrounds the perforated outer wall to capture liquids exiting the rotating drum.
Regarding claim 7, Vicentini et al. discloses wherein the solids outlet comprises a variable back pressure surface 56 and/or 58 to control a liquid content of the solids exiting the rotating drum (para. [0064]).
Regarding claim 8, Vicentini et al. discloses  wherein the outer edge of the auger comprises a wiper surface that engages the inner surface of the outer wall (para. [0046]).
Regarding claim 13, Vicentini et al. discloses a reinforcing outer shell 106 adjacent to the perforated outer wall.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vicentini et al. (U.S. Patent Application Pub. No. 2016/0236208)..
Regarding claim 10, Vicentini et al. discloses wherein the perforations are about 40 to 400 microns (para. [0049]), but does not specifically disclose wherein the perforations are about 30 microns or less.  
However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); see also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933). See MPEP 2144.05. In this case, Vicentini et al. discloses a range that lies close to the claimed range. Without evidence to indicate why perforations 30 microns or less is critical, it would have been obvious for one having ordinary skill in the art, to have provided the separator of Vicentini et al. with perforations in the claimed ranges based on the size of the desired material to be filtered, which would not produce any new or unexpected results.

Claims 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vicentini et al. (U.S. Patent Application Pub. No. 2016/0236208) in view of GB 2103502 (Florenz).
 Regarding claim 3, Vicentini et al. does not disclose wherein a volume defined between turns of the helical flight adjacent to the solids outlet is less than a volume defined between turns of the helical flight adjacent to the inlet.
GB 2103502 discloses an analogous centrifuge separator (Fig. 1) wherein a volume 33 defined between turns of the helical flight 34 adjacent to the solids outlet 42 is less than a volume defined between turns of the helical flight 34 adjacent to the inlet 29 (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of Vicentini et al. with the helical flight configuration of GB 2103502 for the purpose of extending the clarification path or the length of the cylindrical part of the solid sleeve and/or its conical part as compared to the screen member and as a result the quality of the separation may be improved.
Regarding claim 5, Vicentini et al. does not disclose wherein the auger further comprises a shaft having a diameter that varies along the length of the shaft such that the diameter of the shaft adjacent to the inlet is less than the diameter adjacent to solids outlet.
GB 2103502 discloses wherein the auger further comprises a shaft 3’ having a diameter that varies along the length of the shaft such that the diameter of the shaft adjacent to the inlet 29 is less than the diameter 32 adjacent to solids outlet 42. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of Vicentini et al. with the shaft configuration of GB 2103502 for the purpose of extending the clarification path or the length of the cylindrical part of the solid sleeve and/or its conical part as compared to the screen member and as a result the quality of the separation may be improved.
Regarding claim 9, Vicentini et al. does not disclose wherein the auger further comprises a shaft, a fluid passage through the shaft, and one or more discharge ports in communication with the fluid passage, the inlet comprising the one or more discharge ports.  
GB 2103502 discloses a shaft 3’, a fluid passage through the shaft 28, and one or more discharge ports 29 in communication with the fluid passage, the inlet 28 comprising the one or more discharge ports. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of Vicentini et al. with the shaft configuration of GB 2103502 for the purpose of extending the clarification path or the length of the cylindrical part of the solid sleeve and/or its conical part as compared to the screen member and as a result the quality of the separation may be improved.					

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vicentini et al. (U.S. Patent Application Pub. No. 2016/0236208) in view of JP 3609959 (Koji et al.).
Regarding claim 4, Vicentini et al. does not disclose wherein the helical flight has a pitch, the pitch of the helical flight adjacent to the inlet being greater than the pitch of the helical flight adjacent to the solids outlet. 
JP 3609959 discloses an analogous centrifugal separator (Fig. 1 and 3), wherein the helical flight 7 has a pitch, the pitch of the helical flight 8 adjacent to the inlet being greater than the pitch of the helical flight 8a and/or 8b adjacent to the solids outlet 6. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of Vicentini et al. with the helical flight configuration of JP 3609959 for the purpose of having a parallel part with a small diameter of an outside rotating cylinder constituted as a filter medium part and recovery efficiency of the crystals is improved (Abstract).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vicentini et al. (U.S. Patent Application Pub. No. 2016/0236208) in view of Fisher (U.S. Patent Application Pub. No. 2017/0014836).
Regarding claims 11 and 12, Vicentini et al. does not specifically disclose wherein the driver is configured to rotate the rotating drum at a speed of about 800rpm or greater, wherein the driver is configured to rotate the rotating drum at a speed of about 1000rpm or greater.  
Fisher discloses wherein the driver is configured to rotate the rotating drum at a speed of about 800rpm or greater, wherein the driver is configured to rotate the rotating drum at a speed of about 1000rpm or greater (para. [0032]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of Vicentini et al. with the rotational speeds taught by Fisher for the purpose of recovering weighting material from a returned drilling fluid slurry (Abstract).
The limitations on rotational speeds is directed to a manner of operating the separator, and it is noted that the manner of operating a disclosed device does not further limit an apparatus claim. It has been held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) at 580, “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself”. See MPEP 2115.  Vicentini et al. discloses all of the recited structure of claims 10-12 irrespective of the manner in which said structure is operated. Nevertheless, Fisher discloses the claimed rotational speeds as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774